Citation Nr: 1705631	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971, to include combat service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

The Veteran testified before the undersigned Veterans Law Judge at a November 2016 videoconference hearing.  A transcript of the hearing is of record. 

The Board recognizes that the issue of entitlement to a higher rating for posttraumatic stress disorder (PTSD) was listed in the February 2015 Supplemental Statement of the Case (SSOC).  The SSOC erroneously included this issue based on the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a higher rating for PTSD is not currently within the Board's jurisdiction.  Even if the Board were to consider the February 2015 SSOC as a Statement of the Case regarding that issue, the Board still would not have jurisdiction of the issue as a timely substantive appeal was not subsequently received.  38 C.F.R. § 20.202 (2016).

The issues of entitlement to a TDIU and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence demonstrates that the Veteran's lumbar spine disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his lumbar spine disability was incurred as a result of carrying heavy gear and equipment as a Marine Corps infantryman in the Republic of Vietnam.  For the reasons that follow, the Board finds that the Veteran's lumbar spine disability is related to service and concludes that service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology is required.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record reflects that the Veteran has a history of chronic lower back pain and a
diagnoses of degenerative joint disease and degenerative disc disease.  Accordingly, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, the Veteran's complete service treatment records do not appear to be of record.  The service treatment records which are in evidence do not reflect complaints of, treatment for, or a diagnosis of any low back disability.  However, the Veteran has submitted lay evidence asserting that his back problems began in-service while carrying heavy gear, specifically in his November 2016 hearing testimony and to his private physician.  This activity is consistent with the circumstances, conditions and hardships of the Veteran's combat service and Military Occupational Specialty as an infantry rifleman.  See 38 U.S.C.A. § 1154.  In addition, the Veteran also testified that he sought treatment for his back shortly after leaving active service at a VA treatment center.  Therefore, the Board holds that the Veteran has established an in-service event or injury for purposes of determining service connection.

With respect to a nexus between the Veteran's current disability and the in-service injury, the Board acknowledges the November 2011 statement from Dr. J. E., which weighs in favor of the Veteran's claim.  Dr. J. E. recounted the Veteran's medical history and history of treatment, and opined that the Veteran's injury likely began when he was in active service. 

The Board also acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Veteran has consistently and credibly asserted that his back problems began in-service while carrying heavy gear and that his back problems continued after service.  Furthermore, as arthritis is a chronic disability under 38 C.F.R. § 3.309, the Board finds that the Veteran's degenerative disc disease has been "continuous" since separation from active service for presumptive service connection purposes.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for arthritis of the low back is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is granted.


REMAND

The Veteran seeks service connection for a left knee disability; he claims that he injured his left knee during a combat incident in Vietnam, and that the condition has recurred since separation from active service.

The Board finds that a remand is necessary to obtain a VA examination and medical opinion.  Before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  Here, this duty involves offering an examination to determine the nature and likely etiology of the Veteran's claimed left knee disability.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been afforded such an examination.
 
The Veteran asserted in his November 2016 hearing testimony that left knee pain began after he twisted his knee from a fall into a bomb crater during combat in the Republic of Vietnam.  Private treatment records include a February 2009 examination where the Veteran is noted as having a left knee pain.  April 2012 VA treatment records note the Veteran aggravating his "long time injured" left knee.  In addition, a November 2011 opinion by the Veteran's private physician, Dr. J. E., stated that his knee pain was "quite possibly" caused by his active service.     

Given the treatment reports of left knee pain, the Veteran's statements that this pain has been ongoing since an in-service incident, and the opinion of Dr. J. E. that a knee disability may be related to service, the Board finds that a VA knee examination is needed to obtain a medical opinion on the nature and etiology of the Veteran's current left knee condition.

In addition, the Veteran seeks entitlement to a TDIU due to his service-connected disabilities.  In a March 2014 VA examination related to the Veteran's service-connected PTSD, the examiner opined that the Veteran's "orthopedic conditions" are the primary impact on his employability.  As the Board granted service connection for a lumbar spine disability in the above decision, the RO must first assign a disability rating for the lumbar spine disability prior to the reajudication of the TDIU claim as they are now inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinksi, 2 Vet. App. 180, 183 (1991).  A medical opinion addressing the functional effects of the Veteran's service-connected disabilities should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Rate the now service-connected lumbar spine disability.  The rating of this disability will not be before the Board unless this issue is appealed.

2. Send the Veteran notice consistent with a claim for service connection secondary to an already service-connected disability.  

3. Ask the Veteran to identify all outstanding treatment records relevant to these claims.  All identified VA records should be added to the claims file including the Veteran's missing service treatment records.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records. 

4. After the above development has been completed to the extent possible, schedule the Veteran for a VA knee examination to determine the nature and likely etiology of any left knee disability.  The claims file should be made available to the examiner for review in conjunction with the examination.  A detailed history should be elicited from the Veteran.

After review of the claims file and examination, the examiner should address the nature and etiology of any current left knee disability and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current left knee disability arose in service or is causally related to service.  The examiner should accept as fact for purposes of the opinion that the Veteran experienced left knee pain after twisting his knee in a bomb crater during service.  

If the examiner finds that a left knee disability is not the result of service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current left knee disability was (i) caused by or (ii) aggravated by (permanently worsened beyond natural progress) the Veteran's now service-connected lumbar spine disability. 

The examiner is also asked to detail the functional effects of any left knee disability on employment.  

A complete rationale for all opinions must be provided in the examination report.  

5.   Lastly, a medical opinion or opinions should be obtained detailing the functional effects of the Veteran's service-connected disabilities on his employment.  Service connection is currently in effect for PTSD, a lumbar spine disability, tinnitus, and hearing loss.  Examinations should only be scheduled if deemed necessary by the clinicians.   

6.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal, including the Veteran's claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


